ComCam International, Inc. 1140 McDermott Drive West Chester Pennsylvania 19380 Larry Spirgel Division of Corporation Finance treet, N.E. United States Securities and Exchange Commission Washington, D.C. 20549-7010 Re: ComCam International, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed April 16, 2010 Form 10-Q for the Quarterly Period Ended September 30, 2010 Filed November 12, 2010 File No. 000-51763 Dear Mr. Spirgel: Thank you for your comments dated December 20, 2010 to our submissions on Forms 10-K and 10-Q for ComCam International, Inc. dated April 16, 2010 and November 12, 2010 respectively. We write to confirm our request for up to an additional ten days, or until January 15, 2011, to respond to your comments and revise the affected submissions according to our responses. Our request is predicated on the timing of the comment letter as being during the holiday season, our need to confer with our accountants during this busy season and the nature of comments received. We thank you for your consideration of our request and respectfully ask that in the event that this extension request is not acceptable that such position is communicated to us as soon as is practicable at the following address, telephone number and fax number: Ruairidh Campbell Orsa & Company 600 Westwood Terrace Austin, Texas 78746 Telephone: (512) 462-3327 Facsimile: (512) 462-3328 Otherwise, we intend to respond to your comments as quickly as possible within the extended time frame requested herein. Yours faithfully, / s/ Don Gilbreath Don Gilbreath, Chief Executive Officer 1
